



EXHIBIT 10.06
NORTONLIFELOCK INC.
2008 EMPLOYEE STOCK PURCHASE PLAN
Effective Date of Plan: September 22, 2008
Amended on September 20, 2010, October 22, 2013, November 2, 2015 and January
30, 2018
1.ESTABLISHMENT AND PURPOSE OF PLAN
(a)    NortonLifeLock Inc., a Delaware corporation (the “Company”) adopted this
2008 Employee Stock Purchase Plan (the “Plan”) to grant options for the purchase
of shares (“Shares”) of the Company’s Common Stock (“Common Stock”) to eligible
employees of the Company, its parent corporation, and its Affiliates and
Subsidiaries. For purposes of the Plan, “parent corporation” and “Subsidiary”
(collectively, “Subsidiaries”) shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and (f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”), and
“Affiliate” shall mean any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest. Any term not expressly defined in the
Plan but defined for purposes of Section 423 of the Code shall have the same
definition in this Plan for purposes of the Statutory Plan (defined below).
(b)    The purpose of the Plan is to provide employees of the Company and
certain Affiliates and Subsidiaries designated (any such designated Affiliate or
Subsidiary, a “Designated Corporation”) by the Board of Directors of the Company
(the “Board”) whose employees are eligible to participate in the Plan with a
convenient means to acquire at a discount to market value an equity interest in
the Company through payroll deductions, to enhance such employees’ sense of
participation in the affairs of the Company and its Affiliates and Subsidiaries,
and to provide an incentive for continued employment.
2.    STRUCTURE OF THE PLAN AND SUB-PLANS
(a)    This Plan document is an omnibus document which includes a sub-plan (the
“Statutory Plan”) designed to permit offerings of grants to employees of the
Company and certain Subsidiaries that are Designated Corporations (defined
below) where such offerings are intended to satisfy the requirements of Section
423 of the Code (although the Company makes no undertaking nor representation to
obtain or maintain qualification under Section 423 for any Subsidiary,
individual, offering or grant) and also separate sub-plans (each a
“Non-Statutory Plan”) which permit offerings of grants to employees of certain
Designated Corporations that are not intended to satisfy the requirements of
Section 423 of the Code.
(b)    A total of seventy million (70,000,000) Shares may be issued under the
Plan. Such number shall be subject to adjustments effected in accordance with
Section 14 of the Plan.
(c)    The Statutory Plan shall be a separate and independent plan from the
Non-Statutory Plans, provided, however, that the total number of shares
authorized to be issued under the Plan applies in the aggregate to both the
Statutory Plan and the Non-Statutory Plans. Offerings under the Non-Statutory
Plans may be made to achieve desired tax or other objectives in particular
locations outside the United States of America or to comply with local laws
applicable to offerings in such foreign jurisdictions.


12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





(d)    The terms of the Statutory Plan shall be those set forth in this Plan
document to the extent such terms are consistent with the requirements for
qualification under Code Section 423. The Board may adopt Non-Statutory Plans
applicable to particular Designated Corporations or locations that are not
participating in the Statutory Plan, which shall be designed to achieve tax,
securities law or other Company compliance objectives in particular locations
outside the United States. The terms of each Non-Statutory Plan may take
precedence over other provisions in this document, with the exception of Section
2(b) of the Plan with respect to the total number of shares available to be
offered under the Plan for all sub-plans. Unless otherwise superseded by the
terms of such Non-Statutory Plan, the provisions of this Plan document shall
govern the operation of such Non-Statutory Plan. Except to the extent expressly
set forth herein or where the context suggests otherwise, any reference herein
to “Plan” shall be construed to include a reference to the Statutory Plan and
any Non-Statutory Plans.
3.    ADMINISTRATION
(a)    The Plan is administered by the Board or by a committee designated by the
Board (in which event all references herein to the Board shall be to the
committee). Members of the Board shall receive no compensation for their
services in connection with the administration of the Plan, other than standard
fees as established from time to time by the Board for services rendered by
Board members serving on Board committees. All expenses incurred in connection
with the administration of the Plan shall be paid by the Company.
(b)    The Board (or the committee) shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
(i)    To determine when and how options to purchase Shares shall be granted and
the provisions of each Offering Period (which need not be identical).
(ii)    To designate from time to time an Affiliate or Subsidiary as a
Designated Corporation whose employees shall be eligible to participate in the
Statutory Plan or a Non-Statutory Plan. For purposes of participation in the
Statutory Plan, only Subsidiaries shall be considered Designated Corporations,
and the Board shall designate from time to time which Subsidiaries will be
Designated Corporations in the Statutory Plan. The Board shall designate from
time to time which Subsidiaries and Affiliates shall be Designated Corporations
in particular Non-Statutory Plans, provided, however, that at any given time, a
Subsidiary that is a Designated Corporation in the Statutory Plan shall not be a
Designated Corporation in a Non-Statutory Plan. The foregoing designations and
changes in designations by the Board from time to time shall not require
stockholder approval.
(iii)    To determine from time to time the method for allocating the number of
total shares to be offered under each sub-plan, which determination shall not
require stockholder approval.
(iv)    To construe and interpret the Plan and rights to purchase (options on)
Shares, and to establish, amend and revoke rules and procedures for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.
(v)    To amend or terminate the Plan as provided in Section 24 below.
(vi)    To adopt rules and procedures and/or special provisions relating to the
operation and administration of the Statutory Plan (subject to the limitations
of Section 423 of the Code or any successor provision in the Code) and any
Non-Statutory Plan, as appropriate, to permit or facilitate participation in the


2    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





Statutory Plan or a particular Non-Statutory Plan by employees who are foreign
nationals or employed or resident outside the United States or as designed to
achieve tax, securities law or other Company compliance objectives in particular
locations outside the United States.
(vii)    Generally, to exercise such powers and to perform such acts it deems
necessary, desirable, convenient or expedient to promote the best interests of
the Company and its Subsidiaries and to carry out that intent that the Statutory
Plan be treated as an “employee stock purchase plan” under Section 423 of the
Code.
(c)    Subject to the limitations of Section 423 of the Code or any successor
provision in the Code with respect to the Statutory Plan, all questions of
interpretation or application of the Plan shall be determined by the Board and
its decisions shall be final and binding upon all persons.
4.    ELIGIBILITY
Any employee of the Company or any Designated Corporation is eligible to
participate in an Offering Period (as hereinafter defined) under the Plan except
the following unless otherwise required under applicable local law:
(a)    employees who are not employed by the Company or a Designated Corporation
on the third (3rd) business day before the beginning of such Offering Period;
(b)    employees who are customarily employed for less than 20 hours per week;
(c)    employees who are customarily employed for less than 5 months in a
calendar year;
(d)    employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 425(d) of the Code, own stock or
hold options to purchase stock or who, as a result of being granted an option
under the Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries; and
(e)    individuals who provide services to the Company or any Designated
Corporation as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.
5.    OFFERING PERIODS; OFFERING DATES; AND PURCHASE DATES
(a)    Each Offering Period under the Plan (each an “Offering Period”) shall be
of the duration provided for or permitted herein. The first trading day (day on
which the exchange or system on which the Common Stock is trading is open) of
each Offering Period is referred to as the “Offering Date.” The Board may but
need not provide for multiple purchases within a single Offering Period. The
Board shall have the power to change the duration of Offering Periods without
stockholder approval. The last trading day of each Offering Period (or in the
case of an Offering Period encompassing multiple purchases, each such purchase
period) is hereinafter referred to as the “Purchase Date.”
(b)    Subject to Section 5(c) below, each Offering Period shall be of twelve
(12) months’ duration commencing February 16 and August 16 of each year and
ending no later than the next and February 15 and August 15, respectively,
thereafter, and each Offering Period shall consist of two purchase periods (each
a “Purchase Period”).


3    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





(c)    Notwithstanding 5(b) above and the other provisions of the Plan, the
Board of Directors may, but need not, vary the terms and structure of the
Offering Periods under this Plan, on such basis as it shall determine in its
sole discretion (including without limitation, the length of each Offering
Period and each Purchase Period, and the formula(s) for calculating the price(s)
at which Shares may be purchased during such Offering Period or Purchase Period
including a formula under which such price is calculated with reference to the
fair market value (as provided for in Section 8 below) of the Common Stock as of
the Offering Date or Purchase Period for the Offering Period); provided,
however, that no Offering Period under the Plan shall have a duration in excess
of twenty-seven (27) months (or such period as may be permitted under Code
Section 423).
6.    PARTICIPATION IN THE PLAN
An eligible employee may become a participant in an Offering Period under the
Plan if (a) as of the Offering Date with respect to the Offering Period he or
she satisfies the eligibility requirements set forth above, and (b) not later
than the third (3rd) business day prior to such Offering Date (at such time and
in such manner as may be specified with respect to such Offering Period) he or
she delivers to the Company or its authorized representative a subscription
agreement indicating his or her desire to enroll in the Offering Period and
authorizing payroll deductions in a manner consistent with Section 9 below. An
eligible employee who does not timely deliver a subscription agreement by the
date specified in advance of the applicable Offering Date shall not participate
in that Offering Period and shall not participate in any subsequent Offering
Period unless such employee enrolls in the Plan by timely delivering a
subscription agreement to the Company or its representative prior to the
Offering Date of the applicable, subsequent Offering Period. Once an employee
becomes a participant in an Offering Period, such employee will automatically
participate in the Offering Period commencing immediately following the last day
of that Offering Period unless the employee withdraws from the Plan or
terminates further participation in the Offering Period as set forth in Section
11 below. Such participant is not required to file any additional subscription
agreements in order to continue participation in the Plan with respect to
subsequent Offering Periods. Any participant who has not withdrawn from the Plan
pursuant to Section 11 below will automatically be re-enrolled in the Plan and
granted a new option on the Offering Date of the next Offering Period.
7.    GRANT OF OPTION
(a)    Each employee enrolled in an Offering Period will be granted on the
Offering Date an option to purchase on each Purchase Date for a particular
Purchase Period up to that number of Shares determined by dividing the amount
accumulated in such employee’s payroll deduction account during such Purchase
Period by the Purchase Price applicable to that Purchase Period (as defined in
Section 8 below).
(b)    In no event, however, shall the number of Shares subject to any option
granted pursuant to this Plan exceed the limitations set forth in Section 10
below. The purchase price and fair market value of a Share shall be determined
as provided in Section 8 below.
8.    PURCHASE PRICE
(a)    Unless otherwise determined by the Board in its discretion, the purchase
price per Share at which a Share of Common Stock will be sold in any Offering
Period (the “Purchase Price”) shall be the lesser of (i) eighty-five percent
(85%) of the fair market value of a Share on the Offering Date or (ii)
eighty-five percent (85%) of the fair market value of a Share on the Purchase
Date. The fair market value of a Share shall be as determined in good faith by
the Board. If the Common Stock is listed on a national or regional securities
exchange or market system, including without limitation the Nasdaq Stock Market,
the fair market value of a Share shall be the closing sales price for such
stock, as quoted on such exchange or market


4    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





constituting the primary market for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. If the relevant date does not fall on a day on which
the Common Stock has traded on such securities exchange or market system, the
date on which the fair market value shall be established shall be the last day
on which the Common Stock was so traded prior to the relevant date, or such
other appropriate day as shall be determined by the Board, in its discretion.
(b)    The Board may in its discretion, and without stockholder approval, change
the Purchase Price from the formula set forth above, provided that the Purchase
Price may not be less than the lesser of (a) eighty-five percent (85%) of the
Offering Date fair market value of a Share and (b) eighty-five percent (85%) of
the Purchase Date fair market value of a Share.
9.    PAYMENT OF PURCHASE PRICE; PAYROLL DEDUCTIONS; ISSUANCE OF SHARES
(a)    The Purchase Price shall be accumulated by regular payroll deductions
made during each Purchase Period, unless payroll deductions are not permitted
under a statute, regulation, rule of a jurisdiction, in which case such other
payments as may be approved by the Board (or committee) subject to this Section
9. The deductions are made as a percentage of the employee’s compensation in one
percent (1%) increments not less than two percent (2%) nor greater than ten
percent (10%). For purposes of the Statutory Plan, “compensation” shall mean all
compensation, including, but not limited to base salary, wages, commissions,
overtime, shift premiums and bonuses, plus draws against commissions, but
excluding amounts related to Company equity compensation; provided, however,
that for purposes of determining a participant’s compensation, any election by
such participant to reduce his or her regular cash remuneration under Sections
125 or 401(k) of the Code shall be treated as if the participant did not make
such election. For purposes of any Non-Statutory Plan, “compensation” shall mean
base salary. Payroll deductions shall commence on the first payroll date
following the Offering Date and shall continue immediately preceding the last
Purchase Date in the Offering Period unless sooner altered or terminated as
provided in the Plan.
(b)    A participant may lower (but not increase) the rate of payroll deductions
(including to zero) during an Offering Period by filing with the Company’s
designated stock plan administrator (the “Administrator”) (which may also be the
ESPP Broker, as defined below) a new authorization for payroll deductions, in
which case the new rate shall become effective for the next payroll period
commencing more than thirty (30) days after the Administrator’s receipt of the
authorization and shall continue for the remainder of the Offering Period unless
changed as described below. Such change in the rate of payroll deductions may be
made at any time during an Offering Period, but not more than one (1) change may
be made effective during any Offering Period. A participant may increase or
lower the rate of payroll deductions for any subsequent Offering Period by
filing with the Administrator a new authorization for payroll deductions during
the open enrollment period beginning on the first (1st) day of the month and
ending three business days before the Offering Date.
(c)    All payroll deductions made for a participant are credited to his or her
account under the Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions (unless required by applicable
local law). All payroll deductions received or held by the Company may be used
by the Company for any corporate purpose, and the Company shall not be obligated
to segregate such payroll deductions (unless required by applicable local law).
(d)    On each Purchase Date, so long as the Plan remains in effect and provided
that the participant has not withdrawn from the Plan in accordance with the
provisions of Section 11 of the Plan before that date, the Company shall apply
the funds then in the participant’s account to the purchase of whole Shares
reserved under the option granted to such participant with respect to the
Offering Period to the extent that such option


5    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





is exercisable on the Purchase Date. The Purchase Price per Share shall be as
specified in Section 8 of the Plan. Any cash remaining in a participant’s
account after such purchase of Shares shall be refunded to such participant in
cash (without interest except to the extent necessary to comply with local legal
requirements outside the United States). In the event that the Plan has been
oversubscribed as provided in Section 10(c), all funds not used to purchase
Shares on the Purchase Date shall be returned to the participant (without
interest except to the extent, otherwise required by applicable local law). No
Shares shall be purchased on a Purchase Date on behalf of any employee whose
participation in the Plan has terminated prior to such Purchase Date, except to
the extent required due to local legal requirements outside the United States.
(e)    As promptly as practicable after the Purchase Date, the number of Shares
purchased by each participant upon exercise of each participant’s option shall
be deposited into an account established in the participant’s name at the stock
brokerage or other third party service provider designated by the Company (the
“ESPP Broker”), as nominee holding the Shares for the benefit of the
participant. In the event participant requests the receipt of certificated
shares, the Company shall arrange the delivery to such participant of a
certificate representing the Shares purchased on the Purchase Date; provided
that the Board may deliver certificates to a broker or brokers that hold such
certificate in street name for the benefit of each such participant.
(f)    During a participant’s lifetime, such participant’s option to purchase
Shares hereunder is exercisable only by him or her. The participant will have no
interest or voting right in Shares covered by his or her option until such
option has been exercised. Shares to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse or in the name of the ESPP Broker, as nominee
holding the Shares for the benefit of the participant.
(g)    To the extent required by applicable federal, state, local or foreign
law, a participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company or any Subsidiary or Affiliate, as applicable, may
withhold, by any method permissible under the applicable law, the amount
necessary for the Company or Subsidiary or Affiliate, as applicable, to meet
applicable withholding obligations, including any withholding required to make
available to the Company or Subsidiary or Affiliate, as applicable, any tax
deductions or benefits attributable to the sale or early disposition of Shares
by a participant. The Company shall not be required to issue any Shares under
the Plan until such obligations are satisfied.
10.    LIMITATIONS ON SHARES TO BE PURCHASED
(a)    No employee shall be entitled to purchase Shares under the Plan at a rate
which, when aggregated with his or her rights to purchase Shares of Common Stock
under all other employee stock purchase plans of the Company or any Subsidiary,
exceeds $25,000 in fair market value, determined as of the date such right is
granted (or such other limit as may be imposed by the Code) for each calendar
year in which the employee participates in the Plan.
(b)    Subject to Sections 9(a), 10(a) and 14(a) of the Plan, the maximum number
of Shares that a participant may purchase on any single Purchase Date shall not
exceed 10,000 Shares (the “Maximum Share Amount”); provided that prior to the
commencement of any Offering Period, the Board may, in its sole discretion and
without stockholder approval, change the Maximum Share Amount with respect to
that Offering Period. If a new Maximum Share Amount is set, then all
participants must be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period. Once a Maximum Share Amount is set, it
shall continue to apply in respect of all succeeding Purchase Dates and Offering
Periods unless revised by the Board as set forth above.


6    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





(c)    If a participant is precluded by the limitations of Sections 10(a) or
10(b) from purchasing additional Shares under the Plan, then his or her payroll
deductions shall automatically be discontinued and shall resume at the beginning
of the next Purchase Period in which such participant is eligible to
participate.
(d)    If the number of Shares to be purchased on a Purchase Date by all
employees participating in the Plan exceeds the number of Shares then available
for issuance under the Plan, the Company will make a pro rata allocation of the
remaining Shares in as uniform a manner as shall be practicable and as the Board
shall determine to be equitable. In such event, the Company shall give written
notice of such reduction of the number of Shares to be purchased under a
participant’s option to each employee affected thereby. Any payroll deductions
accumulated in such participant’s account which are not used to purchase Shares
due to the limitations in this Section 10(d) shall be returned to the
participant (without interest, unless required by applicable local law) as soon
as practicable after the end of the applicable Purchase Period.
11.    WITHDRAWAL
(a)    Each participant may withdraw from an Offering Period under the Plan by
signing and delivering to the Administrator notice on a form provided for such
purpose. Such withdrawal may be elected at any time at least fifteen (15) days
prior to the end of an Offering Period, or such shorter period of time as may be
required in certain jurisdictions outside the United States as determined by the
Board.
(b)    Upon withdrawal from the Plan, the accumulated payroll deductions shall
be returned to the withdrawn employee (without interest, unless required by
applicable local law) and his or her interest in the Plan shall terminate. In
the event a participant voluntarily elects to withdraw from the Plan, he or she
may not resume his or her participation in the Plan during the same Offering
Period, but he or she may participate in any Offering Period under the Plan
which commences on a date subsequent to such withdrawal by filing a new
authorization for payroll deductions in the same manner as set forth in Section
6 above for initial participation in the Plan. To the extent applicable, if the
fair market value on the first day of the current Offering Period in which a
participant is enrolled is higher than the fair market value on the first day of
any subsequent Offering Period, the Company will automatically enroll such
participant in the subsequent Offering Period. Any funds accumulated in a
participant’s account prior to the first day of such subsequent Offering Period
will be applied to the purchase of Shares on the Purchase Date immediately prior
to the first day of such subsequent Offering Period, if any.
12.    TERMINATION OF EMPLOYMENT
Termination of a participant’s employment for any reason, including retirement
or death or the failure of a participant to remain an eligible employee as set
forth in Section 4, terminates his or her participation in the Plan immediately.
In such event, the payroll deductions credited to the participant’s account will
be returned to him or her or, in the case of his or her death, to his or her
legal representative. For this purpose, an employee will not be deemed to have
terminated employment or failed to remain in the continuous employ of the
Company in the case of sick leave, military leave, or any other leave of absence
approved by the Board of Directors of the Company; provided that such leave is
for a period of not more than ninety (90) days or, if such leave is longer than
ninety (90) days, reemployment upon the expiration of such leave is guaranteed
by contract or statute. The Company will have sole discretion to determine
whether a participant has terminated employment and the effective date on which
the participant terminated employment, regardless of any notice period or garden
leave required under local law.
13.    RETURN OF PAYROLL DEDUCTIONS


7    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





In the event an employee’s interest in the Plan is terminated by withdrawal,
termination of employment or otherwise, or in the event the Plan is terminated
by the Board, the Company shall promptly deliver to the employee all payroll
deductions credited to his or her account. Unless otherwise required by
applicable local law, no interest shall accrue on the payroll deductions of a
participant in the Plan.
14.    ADJUSTMENTS UPON CAPITAL CHANGES; CORPORATE TRANSACTIONS
(a)    Subject to any required action by the stockholders of the Company, the
number of Shares covered by each option under the Plan which has not yet been
exercised, the Maximum Share Amount set forth in Section 10(b) above, and the
number of Shares which have been authorized for issuance under the Plan but have
not yet been placed under option (collectively, the “Reserves”), as well as the
price per Share covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration or
there is a change in the corporate structure (including, without limitation, a
spin-off) or any other increase or decrease in the number of Shares effected
without receipt of consideration by the Company provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an option.
In the event of an extraordinary cash dividend by the Company, the Board (or the
committee) may, subject to any required action by the stockholders of the
Company and in lieu of any of the methods of adjustments set forth above,
determine that the Purchase Price for each Share covered by an option under the
Plan which has not yet been exercised may be reduced by an amount equal to the
per-Share extraordinary cash dividend amount.
(b)    In the event of the proposed dissolution or liquidation of the Company,
each Offering Period will terminate immediately prior to the consummation of
such proposed action, unless otherwise provided by the Board. In such event, the
Board may, in the exercise of its sole discretion in such instances, declare
that the options under the Plan shall terminate as of a date fixed by the Board
and give each participant the right to exercise his or her option as to all of
the optioned Shares.
(c)    In the event of a Corporate Transaction (defined below), each option
under the Plan shall be assumed or an equivalent option shall be substituted by
such successor corporation or a parent or subsidiary of such successor
corporation, unless the Board determines, in the exercise of its sole discretion
and in lieu of such assumption or substitution, that the participant shall have
the right to exercise the option as to all of the optioned Shares. If the Board
makes an option exercisable in lieu of assumption or substitution in the event
of a Corporate Transaction, the Board shall notify the participant that the
option shall be fully exercisable on a date specified in such notice, and the
option will terminate upon the expiration of such period. For purposes of the
Plan, a “Corporate Transaction” means (i) a merger or consolidation in which the
Company is not the surviving corporation (other than a merger or consolidation
with a wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the options
granted under this Plan are assumed, converted or replaced by the successor
corporation, which assumption will be binding on all participants), (ii) a
merger in which the Company is the surviving corporation but after which the
stockholders of the Company (other than any stockholder which merges (or which
owns or controls another


8    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





corporation which merges) with the Company in such merger) cease to own their
shares or other equity interests in the Company, (iii) the sale of substantially
all of the assets of the Company, or (iv) any other transaction which qualifies
as a “corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company from or by the stockholders of the Company).
(d)    The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of a Corporate Transaction.
15.    NONASSIGNABILITY
Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive Shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Section 22
hereof) by the participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect.
16.    REPORTS
Individual accounts will be maintained for each participant in the Plan. Each
participant shall receive promptly after the end of each Purchase Period a
report of his account setting forth the total payroll deductions accumulated,
the number of Shares purchased, the per Share price thereof, and any other
reports required by applicable law.
17.    NOTICE OF DISPOSITION
Each participant under a Statutory Plan shall notify the Company if the
participant disposes of any of the Shares purchased in any Offering Period
pursuant to this Plan if such disposition occurs within two (2) years from the
Offering Date or within one (1) year from the Purchase Date on which such Shares
were purchased (the “Notice Period”). Unless such participant is disposing of
any of such Shares during the Notice Period, such participant shall keep the
certificates representing such Shares in his or her name (and not in the name of
a nominee) during the Notice Period. The Company may, at any time during the
Notice Period, place a legend or legends on any certificate representing Shares
acquired pursuant to the Plan requesting the Company’s transfer agent to notify
the Company of any transfer of the Shares. The obligation of the participant to
provide such notice shall continue notwithstanding the placement of any such
legend on certificates.
18.    NO RIGHTS TO CONTINUED EMPLOYMENT
Neither this Plan nor the grant of any option hereunder shall confer any right
on any employee to remain in the employ of the Company or any Subsidiary or
restrict the right of the Company or any Subsidiary to terminate such employee’s
employment.
19.    EQUAL RIGHTS AND PRIVILEGES
All participants in an Offering Period under the Statutory Plan shall have the
same rights and privileges with respect to their participation in the Statutory
Plan for that Offering Period, in accordance


9    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





with Section 423 of the Code and the related regulations (and any successor
provisions) except for differences that may be mandated by local law and are
consistent with the requirements of Code Section 423(b)(5). Any provision of the
Statutory Plan, a specific Offering Period or an option granted under the
Statutory Plan which is inconsistent with this Section 19 shall without further
act or amendment by the Company or the Board be reformed, if possible, to the
extent necessary to render such provision in compliance with the requirements of
Section 423 of the Code, or shall otherwise be deleted, and the remainder of the
terms of the Statutory Plan, an Offering Period and/or an option shall not be
affected.
20.    NOTICES; ELECTRONIC DELIVERY
(a)    All notices or other communications by a participant to the Company under
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
(b)    Any reference in the Plan to subscription agreements, enrollment forms,
authorizations or any other document in writing shall include any agreement or
document delivered electronically, including through the Company’s intranet.
21.    DESIGNATION OF BENEFICIARY.
(a)    Unless otherwise determined by the Committee, a participant may file a
written designation of a beneficiary who is to receive any cash from the
participant’s account under this Plan in the event of such participant’s death
prior to a Purchase Date. Such form shall be valid only if it was filed with the
Company at the prescribed location before the participant’s death.
(b)    Such designation of beneficiary may be changed by the participant at any
time by written notice filed with the Company at the prescribed location before
the participant’s death. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such cash to the spouse or, if no
spouse is known to the Company, then to any one or more dependents or relatives
of the participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.
22.    CONDITIONS UPON ISSUANCE OF SHARES
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed exchange control
restrictions and/or securities laws outside the United States, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no liability for failure to issue any Shares
under this Plan in the event that such issuance cannot be accomplished in
compliance with all applicable laws.
23.    APPLICABLE LAW
The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.


10    12290/00003/FW/11227462.1

--------------------------------------------------------------------------------





24.    EFFECTIVE DATE; TERM OF THE PLAN
The Plan shall become effective upon approval of the Plan by the stockholders of
the Company, and shall continue until the earliest to occur of (i) termination
of the Plan by the Board, (ii) issuance of all of the Shares reserved for
issuance under the Plan, or (iii) January 30, 2028.
25.    AMENDMENT OR TERMINATION OF THE PLAN
The Board of Directors of the Company may at any time amend or terminate the
Plan. Termination of the Plan shall not affect options previously granted under
the Plan, nor shall any amendment make any change in an option previously
granted which would adversely affect the right of any participant (unless
mutually agreed otherwise between the participant and the Company, which
agreement must be in writing and signed by the participant and the Company);
provided that if the Board determines that a change in applicable accounting
rules or a change in applicable laws renders an amendment or termination
desirable, then the Board may approve such an amendment or termination. Any
amendment of the Plan shall be subject to approval of the stockholders of the
Company in the manner and to the extent required by applicable law. In addition,
without limiting the foregoing, the Board may not amend the Plan without
approval of the stockholders of the Company if such amendment would: (i)
increase the number of Shares that may be issued under the Plan; or (ii) expand
the designation of the employees (or class of employees) eligible for
participation in the Plan.


11    12290/00003/FW/11227462.1